DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. 15/063071 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.  This application was filed 2 March 2020, and application No. 15/063071 was issued as a patent on 21 March 2017.  See MPEP 211.01(b)I.  
Additionally, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 61/588452 and Application No. 13/747062, both fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   In particular, these applications do not describe a system comprising, 
the scanner being coupled to the said emergency vehicle, or 
the control module is communicatively coupled to said scanner, or 
a processor executing instructions that determine that said emergency response vehicle has transitioned between the motive state and the non-motive state; and in response to determining that said emergency response vehicle has transitioned between the motive state and the non-motive state, cause said scanner to scan said emergency response vehicle for said identifier to determine whether said tool is secured to said emergency response vehicle.
Accordingly since the claimed invention appears to lack support in any of the disclosures of the prior-filed applications, the effective filing date for the instant application is 2 March 2020.  
Election/Restrictions
Applicant's election with traverse of the invention of Group I in the reply filed on 29 December 2021 is acknowledged.  The traversal is on the ground(s) that the inventions of Groups II and III have now been amended to require the control module to comprise a processor and a memory.  Regarding the restriction requirement between Groups I and II, this argument is found persuasive and the restriction requirement is withdrawn.  Regarding the restriction requirement between Groups I and III, this is not found persuasive because the invention of Group III does not require the processor and in particular, the instructions stored on the memory when executed by the processor, to determine that said emergency response vehicle has transitioned between the motive state and the non-motive state; and in response to determining that said emergency response vehicle has transitioned between the motive state and the non-motive state, cause said scanner to scan said emergency response vehicle for said identifier to determine whether said tool is secured to said emergency response vehicle.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heine et al. (US 2014/0062700).
Regarding claim 1,  Heine teaches a system (par. 24; fig. 1) comprising: 
an emergency response vehicle (106) transitionable between a motive state and a non-motive state (fig. 1); a tool (600) comprising an identifier (608), said tool configured to be removably secured to said emergency response vehicle (par. 47); a scanner (544) coupled to said emergency response vehicle (par. 38; fig. 5) and operable to identify said identifier when said tool is secured to said emergency response vehicle (par. 41); and a control module (504/508) communicatively coupled to said scanner (fig. 5), said control module comprising a processor (504) and a memory (508) storing instructions thereon (par. 39), 

Regarding claim 2, Heine teaches the system described regarding Claim 1, and further wherein said emergency response vehicle comprises a transmission (520) communicatively coupled to said control module (fig. 5), wherein said processor determines that said emergency response vehicle has transitioned between the motive state and the non-motive state by determining that said transmission transitions between a non-motive gear and a motive gear (par. 44, 51).
Regarding claim 3, Heine teaches the system described regarding Claim 1, and further wherein said identifier identifies a tool type of said tool (par. 41 - “the identity of the item from data stored in the item tag”).
Regarding claim 5, Heine teaches the system described regarding Claim 1, and further wherein said emergency response vehicle further comprises a compartment (512) sized to receive said tool (par. 38; fig. 5), wherein said scanner is coupled to said compartment (par. 38; fig. 5).
Regarding claim 7, Heine teaches the system described regarding Claim 1, and further wherein the instructions, when executed by said processor, further cause said processor to: identify, via the scan, said tool (804, see par. 49 and fig. 8); and store, in said memory, a first record indicating that said tool was secured to said emergency response vehicle during the scan in response to identifying said tool (808, see par. 50 and fig. 8).
claim 8, Heine teaches the system described regarding Claim 7, and further comprising a display (516, par. 45) communicatively coupled to said control module (fig. 5), wherein the instructions, when executed by said processor, further cause said processor to: cause said scanner to perform a subsequent scan of said emergency response vehicle for said identifier (par. 51 - tools are “removed and returned to the compartment during operations” and the system provides “updates to the status of the items”); store, in said memory, a second record indicating that said tool was not secured to said emergency response vehicle during the subsequent scan (812, par. 51); determine that said tool is missing by comparing the first record to the second record to (816, see par. 52); and generate, by said display, a notification that said tool is missing, in response to determining that said tool is missing (820, see par. 53).
Regarding claim 9, Heine teaches the system described regarding Claim 7, and further comprising a display (104/420, fig. 7) communicatively coupled to said control module (par. 46), wherein the instructions, when executed by said processor, further cause said processor to: cause said scanner to perform a subsequent scan of said emergency response vehicle for said identifier (par. 51 - tools are “removed and returned to the compartment during operations” and the system provides “updates to the status of the items”); store, in said memory, a second record indicating that said tool was secured to said emergency response vehicle during the subsequent scan (812, see par. 51); determine that said tool is accounted for by comparing the first record to the second record (818, see par. 52); and generate, by said display, a notification that said tool is accounted for in response to determining that said tool is accounted for (par. 54, 59).
Regarding claim 10, Heine teaches the control module described regarding claim 1. 
Regarding claims 11-14, Heine teaches the control module described regarding 10, and further what was described regarding claims 2 and 7-9, respectively.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heine in view of Murray et al. (US 8,040,221).
Heine discloses the system described regarding claim 1, but not wherein said scanner is coupled in wireless communication with said control module.
Murray teaches a system (10) comprising a tool comprising an identifier (col. 5, ln. 41 - “RFID tagged tools”), a control module (col. 4, ln. 19 - “computer network”), and a scanner (132) coupled in wireless communication with said control module (col. 4, ln. 9-27).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Heine to wirelessly couple the scanner with the control module, as taught by Murray, since this would equip the system to operate in remote or isolate locations (Murray - col. 4, ln. 26-27) and with minimal user interface (Murray - col. 4, ln. 21).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heine in view of Pillar et al. (US 2005/0113996).
Heine discloses the system described regarding claim 1, but not wherein said emergency response vehicle is one of an ambulance and a fire-fighting vehicle.
Pillar teaches a system for monitoring the equipment of an ambulance to ensure the vehicle is operational and ready (par. 4).  
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lucas et al. (US 2008/0228346), Abraham et al. (US 2009/0189743), and Kay et al. (US 2018/0289999) all disclose systems having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752